                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF SOUTH CAROLINA
                            ROCK HILL DIVISION

CRISSY JYNTENE STEWART, on behalf )
of C.B.H., minor child,             )
                                    )
                      Plaintiff,    )               No. 0:19-cv-00252-DCN
                                    )
               vs.                  )                       ORDER
                                    )
ANDREW SAUL,1 Commissioner of       )
Social Security Administration,     )
                                    )
                      Defendant.    )
____________________________________)

       This matter is before the court on United States Magistrate Judge Paige J.

Gossett’s Report and Recommendation (“R&R”) that this court reverse and remand

Acting Commissioner of Social Security Administration Andrew Saul’s (“the

Commissioner”) decision denying plaintiff C.B.H.’s application for supplemental

security income (“SSI”). The Commissioner filed an objection to the R&R. ECF No. 24.

       The Commissioner does not object to the recommendation that this case be

reversed and remanded; therefore, the court dispenses with a discussion of the substance

of this matter. Instead, the Commissioner’s objection is procedural. The R&R concludes

by reversing and remanding the Commissioner’s decision and stating that “the court is

mindful of the length of this process to date, and therefore recommends that the

Commissioner be directed to expedite reconsideration of this matter on remand.” ECF

No. 23 at 10. The Commissioner objects to the expedition recommendation, arguing that



       1
         Andrew Saul is now the Acting Commissioner of Social Security. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, Andrew Saul is automatically
substituted for Nancy A. Berryhill, former Commissioner, as the defendant in this
lawsuit.
                                            1
this case should proceed in due order and consistent with the regulations. The regulations

require that a claimant to be served notice of the hearing before the ALJ at least 75 days

prior to the hearing. 20 C.F.R. § 404.938(a).

       This court is charged with conducting a de novo review of any portion of the

Magistrate Judge’s R&R to which specific, written objections are made. 28 U.S.C. §

636(b)(1). The court agrees with the government that the scheduling of the hearing must

comply with the regulations, but the court shares the magistrate judge’s concern

regarding additional delay in this matter. Therefore, the court adopts the R&R with the

following modification: the case shall be reversed and remanded to the Commissioner for

further consideration, and the court directs that an administrative hearing be held in this

matter within 120 days of this order.

       AND IT IS SO ORDERED.




                                        DAVID C. NORTON
                                        UNITED STATES DISTRICT JUDGE

February 3, 2020
Charleston, South Carolina




                                              2
